

115 S1449 IS: Serving our Rural Veterans Act of 2017
U.S. Senate
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1449IN THE SENATE OF THE UNITED STATESJune 27, 2017Mr. Sullivan (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize payment by the Department of Veterans Affairs for the costs associated with training
			 and supervision of medical residents and interns at certain facilities
			 that are not Department facilities, to require the Secretary of Veterans
			 Affairs to carry out a pilot program to establish or affiliate with
			 residency programs at facilities operated by Indian tribes, tribal
			 organizations, and the Indian Health Service, and for other purposes.
	
 1.Short titleThis Act may be cited as the Serving our Rural Veterans Act of 2017.
 2.Sense of CongressIt is the sense of Congress that— (1)the Department of Veterans Affairs relies on agreements with the Indian Health Service and tribal health organizations to serve native and non-native veteran populations in certain areas, especially rural areas of the United States, due to limited infrastructure or personnel of the Department in those areas;
 (2)the Department should support the practice of rural health care in the United States because such care is crucial to fulfilling the mission of the Department to provide the highest quality care for veterans; and
 (3)education regarding the unique health needs of veterans is necessary for all health care providers and is especially important for providers in rural health care delivery systems, including those affiliated with Indian tribes and tribal health organizations that care for a significant number of veterans.
			3.Authorization of payment by Department of Veterans Affairs for training and supervision of
			 residents or interns at
			 facilities that are not Department facilities
 (a)In generalSubsection (c) of section 7406 of title 38, United States Code, is amended by striking Department facility each place it appears and inserting covered facility. (b)Covered facility definedSubsection (a)(2) of such section is amended by adding at the end the following new subparagraph:
				
 (C)The term covered facility means any of the following: (i)A Department facility.
 (ii)A facility operated by an Indian tribe or a tribal organization, as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (iii)A facility operated by the Indian Health Service. (iv)A Federally-qualified health center, as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)).
 (v)A community health center. . 4.Pilot program to establish or affiliate with graduate medical residency programs at facilities operated by Indian tribes, tribal organizations, and the Indian Health Service in rural areas (a)In generalThe Secretary of Veterans Affairs, in consultation with the Director of the Indian Health Service, shall carry out a pilot program—
 (1)to establish graduate medical education residency training programs at covered facilities; or
 (2)to affiliate with established programs described in paragraph (1). (b)Locations (1)In generalThe Secretary shall carry out the pilot program at not more than four covered facilities that have been selected by the Secretary for purposes of the pilot program.
 (2)CriteriaThe Secretary shall establish criteria for selecting covered facilities under paragraph (1). (c)DurationThe Secretary shall implement the pilot program during the eight-year period beginning on the date that is 180 days after the date of the enactment of this Act.
 (d)Reimbursement of costsThe Secretary shall reimburse each covered facility participating in the pilot program for the following costs associated with the pilot program:
 (1)Curriculum development. (2)Recruitment, training, supervision, and retention of residents and faculty.
 (3)Accreditation of programs of education under the pilot program by the Accreditation Council for Graduate Medical Education (ACGME) or the American Osteopathic Association (AOA).
 (4)The portion of faculty salaries attributable to activities relating to carrying out the pilot program.
 (5)Payment for expenses relating to providing medical education under the pilot program. (e)Period of obligated service (1)In generalThe Secretary shall enter into an agreement with each individual who participates in the pilot program under which such individual agrees to serve a period of one year of obligated service at a covered facility or a facility of the Department of Veterans Affairs for each year in which the individual participates in the pilot program under this section.
 (2)BreachAn individual who participates in the pilot program and fails to satisfy the period of obligated service under paragraph (1) shall be liable to the United States, in lieu of such obligated service, for the amount that has been paid or is payable to or on behalf of the individual under the pilot program, reduced by the proportion that the number of days served for completion of the period of obligated service bears to the total number of days in the period of obligated service of such individual.
 (3)Loan repaymentDuring the period of obligated service of an individual under paragraph (1), the individual— (A)shall be deemed to be an eligible individual under subsection (b) of section 108 of the Indian Health Care Improvement Act (25 U.S.C. 1616a) for purposes of participation in the Indian Health Service Loan Repayment Program under such section during the portion of such period that the individual serves at a covered facility; and
 (B)shall be deemed to be an eligible individual under section 7682(a) of title 38, United States Code, for purposes of participation in the Department of Veterans Affairs Education Debt Reduction Program under subchapter VII of chapter 76 of such title during the portion of such period that the individual serves at a facility of the Department.
 (4)Concurrent serviceAny period of obligated service required of an individual under paragraph (1) shall be served— (A)with respect to service at a covered facility, concurrently with any period of obligated service required of the individual by the Indian Health Service; and
 (B)with respect to service at a facility of the Department of Veterans Affairs, concurrently with any period of obligated service required of the individual by the Department.
 (f)ReportNot later than three years before the termination of the pilot program under subsection (c), the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the feasibility and advisability of—
 (1)expanding the pilot program to additional locations; and (2)making the pilot program or any aspect of the pilot program permanent.
				(g)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary of Veterans Affairs $20,000,000 for each year in which the pilot program is carried out.
				(2)Loan repayments
 (A)In generalThere is authorized to be appropriated— (i)to the Secretary of Health and Human Services, acting through the Director of the Indian Health Service, such sums as may be necessary to cover loan repayments paid under the Indian Health Service Loan Repayment Program to individuals participating in the pilot program; and
 (ii)to the Secretary of Veterans Affairs such sums as may be necessary to cover loan repayments paid under the Department of Veterans Affairs Education Debt Reduction Program to individuals participating in the pilot program.
 (B)Supplement not supplantAmounts appropriated or otherwise made available for the Indian Health Service Loan Repayment Program or the Department of Veterans Affairs Education Debt Reduction Program pursuant to the authorization of appropriations under subparagraph (A) shall supplement, not supplant, amounts made available to such programs under other provisions of law.
 (h)Covered facility definedIn this section, the term covered facility means a facility— (1)operated by an Indian tribe or a tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or the Indian Health Service, that has an existing reimbursement agreement with the Department of Veterans Affairs under section 405(c) of the Indian Health Care Improvement Act (25 U.S.C. 1645(c)); and
 (2)located in a rural or remote area, as determined by the Secretary.